Citation Nr: 1821537	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-17 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1976 to July 1980.
The appeal before the Board of Veterans' Appeals (Board) is from the January 2012  rating decision from the RO in Nashville, Tennessee. 


FINDING OF FACT

The Veteran failed, without good cause, to report for a scheduled VA examination on January 23, 2017 in conjunction with a claim for entitlement to an increased evaluation for right ear hearing loss.  


CONCLUSION OF LAW

The claim for entitlement to an initial compensable evaluation for right ear hearing loss, is denied on the basis of failure to report for a VA medical examination.  38 U.S.C. § 501 (2012); 38 C.F.R. § 3.655(b) (2017).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In August 1980, the Veteran filed a claim for right ear hearing loss.  In November 1980, the RO denied the claim, and the Veteran did not appeal the decision.  That decision became final.

In August 2011, the Veteran filed an application to reopen his claim for hearing loss.  In January 2012, the Veteran was afforded a VA examination and appeared for that examination.  That same month, the RO granted service connection for right ear hearing loss and assigned a noncompensable rating, effective August 29, 2011.  The Veteran appealed the RO's assignment of a noncompensable rating. 

In July 2014 and June 2016, the Veteran was afforded VA examinations for hearing loss and tinnitus.  

In August 2014, the RO issued a statement of the case (SOC) and noted that July 2014 VA examiner reported that the test results were invalid for rating purposes because the Veteran was unable or unwilling to provide valid behavioral responses on the examination.  

The Veteran was afforded another hearing examination for his right ear hearing loss in June 2016.  The examiner reported the test results for the right ear were too inconsistent to record because there was a lack of agreement between the Pure Tone Averages (PTA) and Speech Reception Thresholds (SRT).  

The Veteran's representative submitted an Informal Hearing Brief in August 2016 requesting that the Veteran receive another VA examination for an increase in the initial disability rating for his service-connected right ear hearing loss.  In October 2016, the Board remanded the claim to provide the Veteran with another examination and obtain outstanding medical records.  In compliance with the Board's remand, the Agency of Original Jurisdiction (AOJ) scheduled a VA examination for the Veteran's right ear hearing loss for January 23, 2017.  The Veteran failed to appear for the January 2017 VA examination.  

In March 2017, the RO issued a supplemental statement of the case (SSOC) and informed the Veteran of his failure to report and that there was no evidence showing good cause in the record for his failure to report.  The SSOC also laid out the provisions for failure to report for a VA examination, including that when a claimant fails to report for an examination scheduled in conjunction with claim for a benefit, which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  Essentially, the RO told the Veteran that it was denying his claim based on the application of this regulation.

In May 2017, the Veteran replied to the SSOC asserting that the VA should move forward with resolving his right ear hearing loss appeal.  He expressed frustration with being accused of being uncooperative and that he felt like he was fighting a losing battle.  He also stated that the tinnitus in his right ear masks his hearing ability.  The Veteran did not provide a good cause statement for missing the January 2017 VA examination, nor did he express a willingness to attend an examination. 

With respect to the Veteran's failure to report for examination, the United States Court of Appeals for Veterans Claims (Court) has held that the burden is upon VA to demonstrate that notice was sent to the veteran's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here, there is no issue as to the Veteran's receipt of notice of the examination.  He acknowledged such in his statement received in May 2017, after having received the March 2017 supplemental statement of the case, which informed him that he had not appeared for the examination, and then asked VA to decide his appeal.  The Board construes the Veteran's statement to mean that he does not want to appear for an examination.

As the Veteran failed to report for the January 23, 2017 VA examination as scheduled in connection with his claim for an initial compensable rating for right ear hearing loss, and he has not provided evidence of good cause for failing to appear nor expressed a willingness to appear for another examination, denial of the claim based on the application of 38 C.F.R. § 3.655(b) is warranted.  

Therefore, the claim for an initial compensable evaluation for right ear hearing loss is denied as a matter of law.



ORDER

Entitlement to an initial compensable evaluation for right ear hearing loss is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


